

117 HR 2444 IH: Fort San Gerónimo Preservation Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2444IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish Fort San Gerónimo del Boquerón in Puerto Rico as an affiliated area of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Fort San Gerónimo Preservation Act.2.DefinitionsIn this Act:(1)Fort San Gerónimo del BoquerónThe term Fort San Gerónimo del Boquerón (also known as Fortín de San Gerónimo del Boquerón) means the fort and grounds listed on the National Register of Historic Places and located near Old San Juan, Puerto Rico.(2)SecretaryThe term Secretary means the Secretary of the Interior.3.Establishment of affiliated area(a)In generalFort San Gerónimo del Boquerón in Puerto Rico is established as an affiliated area of the National Park System.(b)Description of affiliated areaThe affiliated area shall consist of the fort and grounds listed on the National Register of Historic Places and located near Old San Juan, Puerto Rico.(c)AdministrationThe affiliated area shall be managed in accordance with—(1)this Act; and(2)any law generally applicable to units of the National Park System.(d)Management entityThe Institute of Puerto Rican Culture shall be the management entity for the affiliated area.(e)Cooperative agreementsThe Secretary may provide technical assistance and enter into cooperative agreements with the management entity for the purpose of providing financial assistance for the marketing, marking, interpretation, and preservation of the affiliated area.(f)Limited role of the secretaryNothing in this section authorizes the Secretary to acquire property at the affiliated area or to assume overall financial responsibility for the operation, maintenance, or management of the affiliated area.(g)Management plan(1)In generalThe Secretary, in consultation with the management entity, shall develop a management plan for the affiliated area.(2)TransmittalNot later than 3 years after the date on which funds are first made available to carry out this section, the Secretary shall submit the management plan developed under paragraph (1) to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.(h)Private Property ProtectionNothing in this Act affects the land use rights of private property owners adjacent to Fort San Gerónimo del Boquerón.(i)No Buffer Zones(1)In generalNothing in this Act shall be construed to create buffer zones outside of Fort San Gerónimo del Boquerón.(2)Activity or use outside Fort San Gerónimo del BoquerónThe fact that an activity or use can be seen, heard, or detected from within Fort San Gerónimo del Boquerón shall not preclude, limit, control, regulate, or determine the conduct or management of activities or uses outside of Fort San Gerónimo del Boquerón.